Citation Nr: 1810879	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for duodenal ulcer.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to a rating in excess of 10 percent for right knee synovitis.

5.  Entitlement to a rating in excess of 10 percent for left knee internal derangement. 

6.  Entitlement to a compensable rating for a bilateral foot skin disability.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the New York, New York and St. Louis Department of Veterans Affairs (VA) Regional Offices (RO).  An August 2008 rating decision denied service connection for duodenal ulcer and a right hip disability.  A March 2009 rating decision found that new and material evidence had not been received, and the claim of service connection for a low back disability remained denied.  A video conference hearing was held before a Veterans Law Judge (other than the undersigned) in October 2012; a transcript is in the record.  The claims seeking service connection were before the Board in April 2013; the Board found new and material evidence had been received, and reopened the Veteran's claim of service connection for a low back disability, and remanded that claim on the merits, as well as the claims of service connection for duodenal ulcer and a right hip disability additional development.  A February 2015 rating decision denied increased ratings for right knee synovitis and left knee internal derangement.  A July 2016 rating decision granted service connection for a bilateral foot disability (claimed as fungus), rated 0 percent.  These matters were before the Board in August 2017 and were remanded to ensure due process.  A videoconference hearing was held before the undersigned in January 2018; a transcript is in the record.  

The issues of service connection for a low back disability and seeking increased ratings for right and left knee and  bilateral foot disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran's duodenal ulcer was first manifested many years after service, and the preponderance of the evidence is against a finding that such disability is etiologically related to his service or was caused or aggravated by a service connected disability.

2.  A right hip disability, to include arthritis, was first manifested many years after service, and the preponderance of the evidence is against a finding that such disability is etiologically related to the Veteran's service or was caused or aggravated by a service connected disability.


CONCLUSIONS OF LAW

1.  Service connection for duodenal ulcer is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

2.  Service connection for a right hip disability is not warranted.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in June 2008 and April 2014.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was afforded a VA examination to ascertain the etiology of his right hip disability.  He was not afforded a VA examination to ascertain the etiology of his duodenal ulcer.  As there is no evidence that such disability may be related to service or a service-connected disability, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to obtain medical opinions in the matters is not necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the January 2018 hearing, the undersigned identified the issues, and advised the Veteran of what is needed to substantiate the claims.  A hearing deficiency is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus  on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent for complaints or findings pertaining to a duodenal ulcer or a right hip disability.  On November 1968 service separation examination, his abdomen and viscera were normal on clinical evaluation; a healing tear of the right quadriceps tendon was noted; a right hip problem was not noted.  In a of report of medical history at the time, he denied stomach or intestinal trouble and frequent indigestion.  

On December 1968 VA examination, the Veteran's digestive system was normal.  There were no findings concerning the right hip.

On December 1973 and December 1988 VA examinations (for the right knee), the Veteran's gait was normal.  No limp was noted on the December 1988 examination.

Private medical records show that in August 1976, the Veteran complained of being tense and having abdominal discomfort.  It was noted that he was on medication, including Mylanta.  

VA outpatient treatment records show that in August 1976, the Veteran stated he had had epigastric pain for "some time."  The diagnoses were gastritis and nervous tension.  In February 1977, he reported epigastric discomfort since August 1976.  In September 1982, he described having abdominal pain with some vomiting for about three days.  He stated that he had abdominal discomfort for several years.  A gastrointestinal work-up was recommended.  In November 1982, he stated that he continued to have stomach problems.  It was noted that a gastrointestinal series found a probable duodenal ulcer.  The records show that that the Veteran was working as a transit police officer.

On January 2007 VA examination, it was noted that the Veteran's gait showed decreased right knee extension and swing.  

On April 2016 VA hip examination, the Veteran stated that he had right hip pain in 1971.  He stated that due to his left knee pain, he would lean more on his right hip.  He indicated that he was treated with Ibuprofen which provided some relief.  He reported that he had intermittent right hip pain throughout the years.  The diagnosis was right hip arthritis.  The examiner, who reviewed the records, opined that it was less likely as not that the Veteran's right hip arthritis was related to or caused by service.  It was also less likely as not that it was aggravated beyond natural progression by his bilateral knee disabilities.  The examiner stated that there are no medical records pertaining to the right hip in service, and that when an individual has knee pain, one would not tend to lean on both sides.   

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a relevant disease or an injury in service; and (3) a correlation ("nexus") between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including duodenal ulcer or arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time post service (one year for ulcer or arthritis).  38 U.S.C. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for these chronic diseases may also be established by showing continuity of symptoms since service.  See 38 C.F.R. § 3.303(b);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (b).  Where a condition noted during service is not shown to be chronic or where the diagnosis of chronicity may legitimately be questioned, a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 (a).  The theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran's STRs are silent for complaints or findings of a duodenal ulcer or a right hip disability, to include arthritis.  The November 1968 service separation examination found no gastrointestinal or hip abnormality.  The earliest postservice documentation of a stomach problem was in 1976 (more than seven years after service) and of hip problems was in 2007 (approximately 29 years after service).  A duodenal ulcer was first diagnosed in 1982.  Even during the January 2007 VA examination, he stated that his hip pain began in 2001.  

Accordingly, service connection for duodenal ulcer and/or a right hip disability, to include arthritis, on the basis that either disability became manifested in service and persisted, or on a presumptive basis is not warranted.  As the record does not show continuity of ulcer or right hip complaints, service connection on a continuity theory of entitlement is likewise not warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran's theory of entitlement is primarily one of secondary service connection, i.e., that his duodenal ulcer or a right hip disability was caused or aggravated by a service-connected disability.  

Regarding his ulcer, at the January 2018 hearing before the undersigned the Veteran testified that it might be due to food he consumed in service or stress associated with his service-connected posttraumatic stress disorder (PTSD).  As is noted above, he first had stomach problems some seven years after service, and an ulcer was first shown in 1982.  Whether or not the Veteran's service-connected PTSD may cause or aggravate a duodenal ulcer is a medical question.  He has not presented any medical evidence suggesting that his ulcer is related to his service-connected PTSD.  
Whether or not the Veteran's service-connected right or left knee disabilities may have caused or aggravated his right hip disability is also a medical question.  The only medical opinion in the record addressing that question found that the right hip disability was not caused or aggravated by the Veteran's right or left knee disabilities.  He has not presented any medical evidence suggesting that his right hip disability may be etiologically related to his service-connected right or left knee disabilities.  His current lay statements so alleging are not competent evidence in the matter, are self-serving, and have no probative value.  The preponderance of the evidence is against the claims of service connection for duodenal ulcer and/or right hip disabilities.  Accordingly, the appeal in these matters must be denied.


ORDER

Service connection for duodenal ulcer is denied.

Service connection for a right hip disability is denied.


REMAND

The Veteran seeks service connection for a low back disability; he claims that gait disturbances dues to the knee disabilities put pressure on his back.  There are several (conflicting) medical opinions addressing the matter in the record.  On November 2004 VA spine examination, the examiner noted that the Veteran's low back problems began only after trauma to his right foot in 1988, complicated by cellulitis, osteomyelitis and bursitis.  She opined that the Veteran's nonservice-connected right foot pathology caused chronic favoring of his right lower extremity during ambulation, and exerted excessive stresses which eventually probably caused damage to the back.  (When this opinion was provided, the Veteran had not yet established service connection for a bilateral foot disability.)  

On January 2007 VA examination, the examiner opined that, given the Veteran's history, physical examination, and radiologic studies, the right knee condition had accelerated and aggravated his low back disability.  It was noted that his previous occupation as a transit officer where he had excessive walking, in addition to the right knee disability, caused a change in gait and caused the low back condition.  

In August 2013, D.I. Goldman, M.D., opined that based on a review of the Veteran's military records, the "persistent pain in his both knees as well as developing a low back impairment with a functional knee impairment is causing additional low back pain."  

On April 2016 VA examination, the examiner opined that it was less likely as not that the Veteran's low back arthritis was caused or aggravated by his right or left knee disabilities.  The only rationale provided was that an individual with knee pain would not tend to lean on both sides.  The examiner did not address Dr. Goldman's opinion.  

As there are conflicting medical opinions in the record regarding the etiology of the Veteran's back disability, none adequate for rating purposes, the Board believes that additional development is necessary.

The Veteran also seeks increased ratings for his right and left knee and bilateral foot disabilities.  At the January 2018 hearing before the undersigned, he testified that he was on medication, and was receiving physical therapy for his knee problems.  He also stated that he was being treated for his foot disability.  He testified that the disabilities have increased in severity since he was last examined by VA in April 2016.  

Accordingly, the case is REMANDED for the following :

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for his back, right and left knee, and bilateral foot disabilities since 2016 and to provide authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should also arrange for an orthopedic examination of the Veteran to ascertain the etiology of his low back disability and to assess the severity of his service connected bilateral knee disabilities.  The Veteran's record should be reviewed by the examiner in conjunction with the examination.  All findings and related functional impairment should be described in detail.  

Regarding the low back, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back disability was caused or aggravated (the opinion must address aggravation) by his service-connected right and/or left knee disabilities.  The rationale for the opinion should include comment on all medical opinions already in the record in this matter, to include by the Veteran's private physician, Dr. Goldman.  

Regarding the assessment of the knee disabilities, all indicated studies must be completed (to include tests for instability and range of motion studies (for both knees), with notation of any additional functional limitations due to factors such as weakness, pain, incoordination, weight-bearing or nonweight-bearing, fatigue, use, etc.).  The examiner should comment on restrictions on occupational and daily activity functions due to the disabilities.  

The examiner must include rationale with all opinions.

3.  The AOJ should arrange for a VA skin examination of the Veteran to assess the severity of his service-connected bilateral foot skin disability.  The examiner should note the extent (area) of involvement, the treatment regimen, and whether there are any scars that are unstable or painful (or cause functional impairment).

The examiner must include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the remaining claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


